Case 20-02184-CMB            Doc 12    Filed 11/16/20 Entered 11/16/20 14:49:49          Desc Main
                                      Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:
                                                      BANKRUPTCY NO. 20-22606-
 THE INGROS FAMILY LLC,                               CMB

                Debtor.                               ADVERSARY NO. 20-02184-CMB

                                                                  AND
 ENTERPRISE BANK,
                                                      ADVERSARY NO. 20-02165-CMB
                Plaintiff,
                                                      CHAPTER 11
          vs.

 THE INGROS FAMILY LLC a/k/a
 INGROS FAMILY LLC and RYAN
 SHARBONNO

                Defendants.


                                CONSENT ORDER OF COURT

       AND NOW, to-wit, this ____________ day of _____________________, 20___,

with the consent of the parties to the within action, as evidenced by their respective counsel’s

signature, and in consideration of the Motion to Dismiss filed by Ryan D. Sharbonno

contending that the action removed by the Debtor to this Court pending at Adversary Docket

No. 20-02165-CMB is a prior pending action asserting the same causes of action and

requests for relief as set forth in the Complaint in the within Adversary Proceeding, and it

appearing to the Court that the causes of action and relief requested at Adversary No. 02-

02184-CMB and No. 20-02165-CMB are identical, it is hereby ORDERED that this

Adversary Proceeding, at Docket No.20-02184-CMB shall be, and is hereby, consolidated

and merged with the Adversary Proceeding now pending at Adversary Proceeding Docket

No. 20-02165-CMB.
Case 20-02184-CMB        Doc 12    Filed 11/16/20 Entered 11/16/20 14:49:49           Desc Main
                                  Document      Page 2 of 2



       Docket No. 20-2165 shall be the operative docket and the Pleadings filed at Docket

No. 20-02165 shall be the operative pleadings in the consolidated adversary proceedings. No

further Pleading is required at Adversary No. 20-02184-CMB. Debtor shall file a responsive

pleading to the Plaintiff’s Complaint at Adversary Proceeding No. 20-02165-CMB within 14

days of the date of this Order. This Order shall be docketed at both Adversary Nos. 20-

02184-CMB and 20-02165-CMB.

                                                    BY THE COURT:



                                                    _________________________________
                                                                                  J.
CONSENTED TO:


       /s/ William Stang
William Stang, Esquire
Attorney for Enterprise Bank


       /s/ Laurel P. McKenna
Lauren P. McKenna, Esquire
Attorney for Enterprise Bank


       /s/ Ryan Cooney
Ryan Cooney, Esquire
Attorney for The Ingros Family LLC a/k/a Ingros Family LLC

       /s/ Thomas E. Reilly
Thomas E. Reilly, Esquire
Attorney for Ryan D. Sharbonno
